2022 IL App (2d) 210209
                                  No. 2-21-0209
                           Opinion filed January 21, 2022
______________________________________________________________________________

                                              IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

JACQUELINE JOHNSON-JORDAN,             ) Appeal from the Circuit Court
                                       ) of Lake County.
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 20-LM-107
                                       )
CITGO PETROLEUM CORPORATION,           )
1015 FOOD MART INC., and UNKNOWN       )
PROPERTY OWNER AND/OR                  )
MANAGEMENT COMPANY,                    ) Honorable
                                       ) Donna-Jo Vorderstrasse,
      Defendants-Appellees.            ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Presiding Justice Bridges concurred in the judgment and opinion.
       Justice McLaren specially concurred, with opinion.

                                             OPINION

¶1     At issue in this case is whether an amended complaint, which alleged that while shopping

at the business of defendants, CITGO Petroleum Corporation and 1015 Food Mart Inc. (Food

Mart), plaintiff, Jacqueline Johnson-Jordan, slipped and fell on an unnatural accumulation of water

on the store’s floor, related back to her original complaint, which alleged that she slipped and fell

on ice as she exited the store. The trial court, determining that the amended complaint did not relate

back and, thus, was filed after the expiration of the limitations period, dismissed plaintiff’s

amended complaint, with prejudice. Plaintiff appeals. We affirm.
2022 IL App (2d) 210209


¶2                                       I. BACKGROUND

¶3     On January 17, 2020, in a two-count complaint, plaintiff sued defendants, alleging

negligence. She asserted that defendants operated Food Mart, a CITGO store at 1015 10th Street

in North Chicago. Plaintiff alleged that, on or about January 15, 2018, at about 10 p.m., she was a

business invitee at the store. Further, while exiting the store, she “slipped and fell on unremoved

by [sic] [defendants] ice.” Plaintiff alleged that she sustained multiple injuries and that defendants

breached their duty to maintain their premises in a reasonably safe condition.

¶4     Food Mart moved to dismiss the complaint (735 ILCS 5/2-615, 2-619(a)(5) (West 2020)),

arguing that the two-year limitations period had expired (id. § 13-202) and that the complaint failed

to state a claim. because it failed to allege an unnatural accumulation of ice. In response, plaintiff

argued that her complaint was file-stamped after the expiration of the limitations period because it

was initially rejected due to an electronic filing error. As to the second argument, she denied that

she was required to plead an unnatural accumulation of ice. The trial court denied the motion as to

the limitations argument (finding good cause shown) and dismissed the complaint without

prejudice, based on plaintiff’s failure to allege that she had slipped on an unnatural accumulation

of ice. The court granted plaintiff leave to file an amended complaint.

¶5     On September 24, 2020, plaintiff filed her amended complaint. The complaint contained,

in four counts, separate negligence and Premises Liability Act (740 ILCS 130/1 et seq. (West

2020)) counts against each defendant. In this complaint, plaintiff alleged that, on or about January

15, 2018, at about 10 p.m., she was a lawful entrant at the Food Mart and “was on the premises for

the purpose of shopping.” She entered the store and “proceeded to shop for merchandise.” As she

“proceeded to shop, she slipped and fell on the unnatural accumulation of a quantity of water on

the floor.” Plaintiff alleged that, prior to her fall, she did not see any signs warning of a wet floor



                                                 -2-
2022 IL App (2d) 210209


or indicating hazardous conditions, nor did she observe the water prior to her fall. The hazardous

conditions on the premises, she further alleged, created an unreasonable risk of harm. She asserted

that defendants breached the duty they owed their customers to remove any hazards and prevent

the unnatural accumulation of water, causing her injury.

¶6      Food Mart moved to dismiss the amended complaint (735 ILCS 5/2-619(a)(5) (West

2020)), arguing that it was filed after the expiration of the limitations period and did not relate

back to plaintiff’s original complaint. Food Mart asserted that the allegations in both complaints

were premised on two entirely different transactions or occurrences. In her original complaint,

plaintiff had alleged that she slipped and fell on ice while exiting the store and that defendants had

not removed the ice. In her amended complaint, she alleged that she slipped on water inside the

store while shopping. The substantive and evidentiary issues, Food Mart asserted, were also

different.

¶7      CITGO filed its own motion to dismiss (id. § 2-619(a)(5), (9)), arguing that it never owned

or managed the store at issue, the complaint was not timely filed, and plaintiff had failed to exercise

reasonable diligence in serving to it the summons and complaint.

¶8      On February 2, 2021, CITGO substituted Food Mart’s counsel to represent CITGO and

take over its defense.

¶9      On March 29, 2021, the trial court dismissed (id. § 2-619(a)(5)) plaintiff’s amended

complaint against both defendants, with prejudice, finding that it did not relate back to her original

complaint (id. § 2-616(b)). A bystander’s report of the proceedings states that the trial court found

that the amended allegations changed the duties defendants owed to plaintiff and were factually

distinct from the original allegations. The court also noted that the difference in allegations would




                                                 -3-
2022 IL App (2d) 210209


change the investigation that defendants were put on notice to conduct, specifically, investigating

ice near the store entryway versus water accumulation inside the store. Plaintiff appeals.

¶ 10                                      II. ANALYSIS

¶ 11   Plaintiff argues that the trial court erred in dismissing her amended complaint, with

prejudice, and requests that we reverse and remand for further proceedings. She maintains that her

amended complaint relates back to her original complaint, where the location, time, and injuries

are nearly identical such that the amended complaint “grew out of the same *** occurrence set up

in the original pleading.” Id. For the following reasons, we reject plaintiff’s argument.

¶ 12   Section 2-619(a)(5) of the Code of Civil Procedure (Code) provides that a defendant may

file a motion to dismiss when an action has not been commenced within the time limited by law.

Id. § 2-619(a)(5). Section 2-619 is designed to afford litigants a means to dispose of issues of law

and easily proven issues of fact at the onset of litigation. Turner v. 1212 S. Michigan Partnership,

355 Ill. App. 3d 885, 891 (2005). A motion to dismiss under section 2-619 admits the legal

sufficiency of all well-pleaded facts but allows for the dismissal of claims barred by an affirmative

matter defeating those claims or avoiding their legal effect. Janda v. United States Cellular Corp.,

2011 IL App (1st) 103552, ¶ 83.

¶ 13   When ruling on a section 2-619 motion to dismiss, a trial court must interpret all pleadings,

affidavits, and other supporting documents in the light most favorable to the nonmoving party.

Caywood v. Gossett, 382 Ill. App. 3d 124, 128 (2008). The defendant has the initial burden of

proving the affirmative defense relied upon in its motion to dismiss. Kirby v. Jarrett, 190 Ill. App.

3d 8, 12 (1989) (explaining that a defendant raising a statute of limitations defense in a motion to

dismiss bears the initial burden of demonstrating that the action in question was not commenced

within the applicable limitations period). Once the defendant, however, has met this burden, it



                                                -4-
2022 IL App (2d) 210209


becomes incumbent upon the plaintiff to set forth facts sufficient to avoid the statutory limitation.

Cundiff v. Unsicker, 118 Ill. App. 3d 268, 272 (1983). An appeal from a section 2-619 dismissal

requires the same analysis as an appeal following a grant of summary judgment; in both instances,

“the reviewing court must ascertain whether the existence of a genuine issue of material fact should

have precluded the dismissal, or absent such an issue of fact, whether dismissal is proper as a

matter of law.” Ultsch v. Illinois Municipal Retirement Fund, 226 Ill. 2d 169, 178 (2007). We

review de novo dismissals under section 2-619. O’Toole v. Chicago Zoological Society, 2015 IL

118254, ¶ 16; see also Bryson v. News America Publications, Inc., 174 Ill. 2d 77, 86 (1996)

(de novo review applied to dismissal based on limitations period and failure of new claim to relate

back under section 2-616(b)).

¶ 14      Section 13-202 of the Code provides that the limitations period for personal injury lawsuits

is two years. 735 ILCS 5/13-202 (West 2020). Plaintiff’s original complaint was filed within the

limitations period. However, it is undisputed that, unless her amended complaint relates back to

the filing of her original complaint, her amended complaint was not filed within the limitations

period.

¶ 15      Section 2-616(b) of the Code addresses amendments to pleadings and contains the relation-

back doctrine. It provides:

                 “(b) The cause of action, cross claim or defense set up in any amended pleading

          shall not be barred by lapse of time under any statute or contract prescribing or limiting the

          time within which an action may be brought or right asserted, if the time prescribed or

          limited had not expired when the original pleading was filed, and if it shall appear from the

          original and amended pleadings that the cause of action asserted, or the defense or cross

          claim interposed in the amended pleading grew out of the same transaction or occurrence



                                                  -5-
2022 IL App (2d) 210209


       set up in the original pleading, even though the original pleading was defective in that it

       failed to allege the performance of some act or the existence of some fact or some other

       matter which is a necessary condition precedent to the right of recovery or defense asserted,

       if the condition precedent has in fact been performed, and for the purpose of preserving the

       cause of action, cross claim or defense set up in the amended pleading, and for that purpose

       only, an amendment to any pleading shall be held to relate back to the date of the filing of

       the original pleading so amended.” (Emphasis added.) Id. §2-616(b).

Thus, plaintiff’s amended complaint relates back to her original complaint if both pleadings reflect

that the negligence action asserted in the amended complaint grew out of the same transaction or

occurrence set forth in the original complaint. See id.

¶ 16   “The purpose of the relation-back doctrine in section 2-616(b) is to preserve causes of

action against loss by reason of technical default unrelated to the merits.” Porter v. Decatur

Memorial Hospital, 227 Ill. 2d 343, 355 (2008). The statute’s requirements are, therefore, liberally

construed “to allow resolution of litigation on the merits and to avoid elevating questions of form

over substance.” Id. Another rationale is to allow a defendant “a fair opportunity to investigate the

circumstances upon which liability is based while the facts are accessible.” Id.

¶ 17   Courts have concluded that “relation back is appropriate where a party seeks to add a new

legal theory to a set of previously alleged facts” but have held otherwise where an amendment

“states an entirely new and distinct claim for relief based on completely different facts.” Id. at 358-

59. The supreme court has characterized the area between these two principles as a “grey area

where courts have allowed relation back when amendments have added new factual allegations

that can be characterized as falling within the general ‘transaction’ alleged in the original

complaint.” Id. at 359.



                                                 -6-
2022 IL App (2d) 210209


¶ 18   The supreme court, in Porter, adopted the sufficiently-close-relationship test, which

provides that “a new claim will be considered to have arisen out of the same transaction or

occurrence and will relate back if the new allegations as compared with the timely filed allegations

show that the events alleged were close in time and subject matter and led to the same injury.” Id.

at 360 (citing In re Olympia Brewing Co. Securities Litigation, 612 F. Supp 1370, 1373 (N.D. Ill.

1985)). In Porter, the supreme court reversed the dismissal of the plaintiff’s second amended

complaint. The first amended complaint alleged that hospital personnel failed to report to the

attending neurosurgeon the patient’s diminishing neurological status and that, as a result, the

patient’s condition went undiagnosed and untreated and caused him to lose extremity function. In

a count in the second amended complaint, the plaintiff added allegations that a doctor, one of the

hospital’s agents, misread and misinterpreted the CT scan of the patient’s spine and that, as a result,

his diminishing neurological function went undiagnosed and untreated, causing him to lose

extremity function. The supreme court held that there was a sufficiently close relationship between

the allegations to show that the later allegation grew out of the same transaction or occurrence as

the earlier one: “The two allegations were part of the same events leading up to the same ultimate

injury for which damages are sought,” “were closely connected in both time and location,” and

were “similar in character and general subject matter, as they involved allegations of medical

malpractice that resulted in failure to appreciate [the] plaintiff’s diminishing neurological status,”

and “the Hospital was on notice from the earlier allegation that [the] plaintiff was asserting

negligent treatment by the employees and agents of the Hospital.” Id. at 361. The supreme court

also noted that section 2-616(b) was “designed to notify a party that claims will be asserted that

grow out of the general fact situation set forth in the original pleading.” Id. at 362. The first

amended complaint’s “general allegation about the failure to report [the] plaintiff’s diminishing



                                                 -7-
2022 IL App (2d) 210209


neurological function[ ] supplied the appropriate notice.” Id.; cf. Zeh v. Wheeler, 111 Ill. 2d 266,

275, 277-79 (1986) (affirming dismissal of slip-and-fall complaint, which alleged injury occurred

during descent of apartment building’s common stairway but was amended to change the address

of property on which injury occurred; holding that amended complaint did not relate back, because

it alleged an action that grew out of a different occurrence from that originally alleged, where both

properties were managed by same company but had different ownership; also rejecting the

plaintiff’s argument that the defendants had notice of occurrence, where property in amended

complaint had a different beneficial owner; “the failure to maintain in a reasonably safe condition

a common stairway at 4400 South Wallace involves totally different conduct by different persons

at a different time and at a different place than the failure to maintain in a reasonably safe condition

a common stairway at 4400 South Lowe”).

¶ 19    Here, plaintiff argues that this case falls in the gray area and that the amended complaint

satisfies the sufficiently-close-relationship test and relates back to the original complaint. She

maintains that the Porter elements—closeness in time and subject matter and leading to the same

injury—are met here. Plaintiff notes that both complaints pleaded the same location of the accident

(1015 10th Street in North Chicago), the same date and time, the same injury, and the same legal

theory (negligence). The new allegation, according to plaintiff, that the slip and fall occurred inside

the store, arises out of the same occurrence alleged in the original complaint, because the events

were close in time and subject matter and led to the same injury.

¶ 20    Plaintiff also contends that, from the beginning, defendants had notice that she was seeking

to enforce a claim against them because of a slip and fall. Thus, in her view, there is no surprise

here. Upon receiving the original complaint, plaintiff contends, defendants would presumably have

reached out to the store to inquire about the January 15, 2018, events and a potential injury to a



                                                 -8-
2022 IL App (2d) 210209


patron due to a slip and fall. The investigation would, in theory, have resulted in discovering that

a slip and fall occurred on that date and the cause thereof would be revealed during the

investigation. 1

¶ 21    We conclude that the trial court did not err in determining that the amended complaint did

not relate back to the original complaint. The initial original complaint alleged a slip and fall on

ice (that defendants had not removed) while plaintiff exited the store. However, in the amended

complaint, plaintiff alleged that she slipped and fell on water inside the store while she was

shopping. The material facts changed in that plaintiff alleged slipping on two different substances

in two different locations. Thus, the injury alleged in the amended complaint did not grow out of

the same occurrence as alleged in the original complaint.

¶ 22    Further, as defendant notes, the substantive and evidentiary issues implicated by the

amended allegations are different from those in the original complaint. To sustain a claim in

negligence, plaintiff must plead and prove the existence of a duty, a breach of that duty, and

damages proximately resulting from the breach of that duty. Bruns v. City of Centralia, 2014 IL

116998, ¶ 12. Plaintiff’s initial allegations concerning her slip and fall on ice potentially implicated

property owners’ duties concerning snow and ice removal. Under the natural accumulation rule, a

landowner or possessor of real property has no duty to remove natural accumulations of ice, snow,



        1
            Plaintiff also references a copy of a police incident report that she includes in an Appendix

to her appellant’s brief, arguing that it states that she fell in the store and shows that defendants

had notice of a slip and fall on January 15, 2018. As this report is not contained in the appellate

record and the trial court did not assess it, we do not consider it. See, e.g., Avery v. Sabbia, 301 Ill.

App. 3d 839, 843-44 (1998).



                                                   -9-
2022 IL App (2d) 210209


or water from its property. Krywin v. Chicago Transit Authority, 238 Ill. 2d 215, 227 (2010). There

is also no duty to warn of such conditions. Bailey v. Graham Enterprises, Inc., 2019 IL App (1st)

181316, ¶ 27. However, if the accumulation becomes unnatural due to the defective design or

construction or improper maintenance of the premises that are under the landowner’s control, then

the rule does not apply. Id. Further, “[w]hen a landowner prescribes a means of ingress or egress,

it has a duty to illuminate properly and give adequate warning of a known, dangerous condition,

or it must repair the condition.” Id. ¶ 29.

¶ 23   In contrast, plaintiff’s amended pleading implicates duties that property owners owe to

their invitees. Generally, property owners owe a duty to maintain their property in a reasonably

safe condition. Milevski v. Ingalls Memorial Hospital, 2018 IL App (1st) 172898, ¶ 29.

               “Accordingly, our courts have repeatedly held that a business owner breaches its

       duty to an invitee who slips on a foreign object in three circumstances: (1) where the object

       was placed there by the negligence of the proprietor; (2) his [or her] servants knew of its

       presence; or (3) the object was there a sufficient length of time so that, in the exercise of

       ordinary care, its presence should have been discovered (i.e., the proprietor had

       constructive notice of the object).” Haslett v. United Skates of America, Inc., 2019 IL App

       (1st) 181337, ¶ 41.

Plaintiff’s amended complaint alleged key facts that did not grow out of the same occurrence set

up in her original complaint and implicated duties and defenses different from those in her original

complaint. The potential additional parties/witnesses would differ depending on the

duties/defenses at issue: for example, a snow-removal company might be involved in the case of

the slip and fall outside the store versus a refrigeration company for a fall inside the store. Thus,

we disagree with plaintiff that there is no surprise here. The original complaint did not put



                                               - 10 -
2022 IL App (2d) 210209


defendants on notice of a potential change in the cause and location of plaintiff’s accident or allow

preparation of an appropriate defense.

¶ 24   Plaintiff’s position is essentially that the fact that both complaints alleged the same type of

injury—a slip and fall—necessarily means that the amended complaint relates back to the original.

This is not the proper inquiry. The amended complaint does not relate back here because it alleges

new facts concerning key aspects of the alleged accident. And, as discussed, they implicate

different substantive and evidentiary issues.

¶ 25   We find instructive, as did the trial court, Yette v. Casey’s General Stores, Inc., 263 Ill.

App. 3d 422 (1994). In Yette, the plaintiff slipped and fell on an icy sidewalk adjacent to the

defendant’s premises. The plaintiff alleged that the defendant had negligently failed to salt or

remove ice from the sidewalk in front of its doorway. In an amended complaint, the plaintiff added

a second count that alleged that the building siding was designed to facilitate runoff of snow, ice,

and rain and that this condition, together with the absence of gutters, eaves, or troughs, allowed an

unnatural accumulation of ice to collect on the sidewalk. The reviewing court affirmed the

dismissal of the amended complaint, holding that the original and amended complaints did not

arise from the same transaction or occurrence. Id. at 425-26. Noting that the only transaction or

occurrence alleged in both complaints was that the plaintiff fell on ice while on the defendant’s

premises, the court determined that the amended complaint did not notify the defendant that the

condition of its building was a material fact upon which the plaintiff’s claim was predicated. Id. at

425. The court concluded that the original complaint asserted a theory based on negligent acts or

omissions of the defendant’s agents related to the sidewalk, whereas the second count in the

amended complaint alleged that the building’s design facilitated runoff that caused an unnatural

accumulation of ice on the sidewalk, which constituted conduct/conditions different from those



                                                - 11 -
2022 IL App (2d) 210209


alleged in the original complaint. Thus, the original complaint. did not give the defendant notice

that the condition of its building was a material element of the plaintiff’s claim in his amended

complaint. Id. at 425-26.

¶ 26   We reject plaintiff’s arguments that Yette is distinguishable and possibly no longer viable

given that it was decided before the supreme court, in Porter, adopted the sufficiently-close-

relationship test. First, Yette stands for the proposition that a change in a material fact or element

upon which the plaintiff’s complaint is based warrants a finding that an amendment does not relate

back to the original complaint. The initial allegations in that case were focused on the defendant’s

acts or omissions as to the sidewalk, and the amended allegations asserted that the building’s

design facilitated the cause of the unnatural accumulation on the sidewalk. Here, similarly, the

original complaint focused on the accumulation of ice outside defendants’ store, whereas the

amended complaint was based on a different material fact, namely, a slip and fall on water inside

the store. Second, we find that Yette remains viable. Its focus on the material facts or elements is

similar, if not identical, to the sufficiently-close-relationship test’s focus on whether the “events

alleged were close in time and subject matter and led to the same injury.” Porter, 227 Ill. 2d at

359-60.

¶ 27   We find Tiller v. Atlantic Coast Line R.R. Co., 323 U.S. 574 (1945), upon which plaintiff

relies, unhelpful. There, the United States Supreme Court held that an amended pleading related

back to the original complaint. In that case, the plaintiff’s husband had been killed when he was

struck by a train (traveling backwards) while he was working for the defendant railroad. Id. at 580-

81. The original complaint alleged that the railroad failed to keep a proper lookout for the decedent,

to warn him of an approaching train, to keep the head car properly lighted, and to warn him of the

sudden change in shifting cars. The amended complaint added an allegation based on a violation



                                                - 12 -
2022 IL App (2d) 210209


of a federal statute that required locomotives to have a rear light. In holding that both complaints

related to the same transaction and occurrence, the court found that the defendant had notice of the

events leading to the decedent’s death. Id. We disagree with plaintiff’s argument that Tiller is

conceptually similar to this case. Tiller did not involve a slip and fall, and the amended complaint

did not allege a new location or cause of the accident.

¶ 28                                     III. CONCLUSION

¶ 29    For the reasons stated, we affirm the judgment of the circuit court of Lake County.

¶ 30    Affirmed.

¶ 31    JUSTICE McLAREN, specially concurring:

¶ 32    I specially concur because I wish to emphasize a point that the majority does not analyze.

¶ 33    In paragraph 18, the majority relates the following regarding the appropriate test to

determine if the amended complaint relates back:

                “The supreme court, in Porter, adopted the sufficiently-close-relationship test,

        which provides that ‘a new claim will be considered to have arisen out of the same

        transaction or occurrence and will relate back if the new allegations as compared with the

        timely filed allegations show that the events alleged were close in time and subject matter

        and led to the same injury.’ ” (Emphasis added.) Supra ¶18 (quoting Porter v. Decatur

        Memorial Hospital, 227 Ill. 2d 343, 360 (2008) (citing In re Olympia Brewing Co.

        Securities Litigation, 612 F. Supp 1370, 1373 (N.D. Ill. 1985))).

¶ 34    Plaintiff claims that the injury alleged in the amended complaint is the same as the injury

alleged in the original complaint, because both occurred at the same time and address and with

water in either its solid or liquid state. During oral argument, plaintiff’s counsel narrowed the

argument to “the type of injuries were the same,” i.e., both were slip and fall injuries. Plaintiff cites



                                                 - 13 -
2022 IL App (2d) 210209


no authority supporting her argument regarding “types of injuries.” In the cases she cites, the

injuries in the original and the amended complaints were identical, as they arose at the same time

and place. Additionally, the amendments did not alter the nature of the specific injury alleged in

the original complaint.

¶ 35    The argument that plaintiff makes here is a counterfactual enthymeme. The amended

complaint abandoned the original transaction and the sui generis injury arising therefrom. But

plaintiff argues that slip and falls are all alike. They may be as to type, but they are not as to the

actual injury incurred. Whatever injury that was abandoned in the amended complaint is

nondescript. It is pure speculation to deem an abandoned nondescript injury as the same injury

when the actual injury arose at a different time and a different place. Simply put, plaintiff is arguing

that the complaints alleged the same injury, but the complaints set forth only one tort that occurred

while the plaintiff was shopping. If it were otherwise, one would logically conclude that the two

slip and falls should have been pleaded in alternate counts with only one recovery. Comparing an

injury with a nonexistent injury is irrational and absurd, especially when it is claimed that they are

the same. It is a non sequitur to claim that an alleged injury is the same as an injury that happened

at some other time in some other location (regardless of the address of the premises). I am aware

of the absurdity of pleading alternate counts, because that would suggest that the transactions

cannot be identical and the trial court’s dismissal was correct.

¶ 36    The majority does not analyze the fact that the injury could not be the same. Instead, it

analyzes the case on the difference in transactional facts. I submit that the test in Porter includes

the element of the injury being the same, an element the majority fails to address. The slip and fall

on the ice was abandoned when it was not repleaded. Therefore, there is only one injury to

consider, and having failed to establish that the original injury was the same as the amended injury,



                                                 - 14 -
2022 IL App (2d) 210209


plaintiff cannot invoke relation back. As there is only one injury that arose during the shopping, it

could not have arisen when plaintiff was exiting the building.

¶ 37    Legal authorities have analyzed this issue by discussing the underlying facts as well as the

consideration of the identical injury arising out of the factual circumstances. I submit that logical

consistency requires the same underlying facts and the same injury if the complaint is to relate

back.

¶ 38    The majority has not analyzed the element in the Porter test relating to the same injury,

and therefore I specially concur.




                                               - 15 -
2022 IL App (2d) 210209



                                   No. 2-21-0209


Cite as:                  Johnson-Jordan v. CITGO Petroleum Corp., 2022 IL App
                          (2d) 210209


Decision Under Review:    Appeal from the Circuit Court of Lake County, No. 20-LM-107;
                          the Hon. Donna-Jo R. Vorderstrasse, Judge, presiding.


Attorneys                 Nick E. Porter, of Law Offices of Fedor Kozlov, P.C., of
for                       Schaumburg, for appellant.
Appellant:


Attorneys                 Richard J. Leamy Jr., Kristen A. Schank, and Henry W. Goldman,
for                       of Weidner & McAuliffe, Ltd., of Chicago, for
Appellee:                 appellees CITGO Petroleum Corporation and 1015 Food Mart,
                          Inc.




                                       - 16 -